
	

113 HCON 87 IH: Recognizing the occasion of the 200th Anniversary of the Star Spangled Banner and its importance to the people of the United States.
U.S. House of Representatives
2014-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. CON. RES. 87
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2014
			Mr. Benishek submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform
		
		CONCURRENT RESOLUTION
		Recognizing the occasion of the 200th Anniversary of the Star Spangled Banner and its importance to
			 the people of the United States.
	
	
		Whereas the year 2014 marks the bicentennial of the Star Spangled Banner;
		Whereas after a sustained 25-hour bombardment by the British Royal Navy on Fort McHenry between
			 September 13 and 14, 1814, a large 15-star, 15-stripe American flag was
			 raised over the fort;
		Whereas the Battle of Baltimore was a turning point in the War of 1812;
		Whereas an American lawyer, Francis Scott Key, witnessed the siege from a British ship while
			 negotiating the release of a captured American doctor;
		Whereas Mr. Key wrote a four-stanza poem recounting the heroic defense of Fort McHenry and the city
			 of Baltimore from invasion, representing a turning point in the War of
			 1812;
		Whereas the first stanza of the poem written by Mr. Key was adopted as the national anthem of the
			 United States on March 3, 1931; and
		Whereas the Star Spangled Banner recounts this important moment in the Nation’s history and
			 symbolizes the resilience and perseverance of the American people and our
			 willingness to defend our freedom: Now, therefore, be it
	
		That Congress recognizes the significance of our national anthem and its importance to the people
			 of the United States on the occasion of its 200th anniversary.
		
